UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 01-60675
                          Summary Calendar


                  NABEEL MOHAMMED ALI ALKASHANEY,
           also known as Nabeel Mohammed Ali Alkachamy,

                                                        Petitioner,


                               VERSUS


                 JOHN ASHCROFT, ATTORNEY GENERAL,

                                                        Respondent.




           Appeal from the United States District Court
                For the Northern District of Texas
                           (A76 655 955)
                         February 26, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Nabeel Mohammed Ali Alkashaney (“Alkashaney”), who is a native

and citizen of Yemen, seeks review by this Court of the decision of

the Board of Immigration Appeals (BIA) under date of July 25, 2001,




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
which affirmed the decision of the Immigration Judge which found

Alkashaney to be deportable and denied his application for asylum

and withholding of removal.

     We have carefully reviewed the decision of the BIA, the

briefs, and relevant portions of the record itself.      For the

reasons stated by the BIA in its decision of July 25, 2001, we

affirm the Board’s decision and dismiss Alkashaney’s petition for

review.




                                2